Exhibit 10.15

 

THE 2003 GLOBAL CROSSING LIMITED STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the
[            ] day of [            ] 200_, from Global Crossing Limited, a
Bermuda company (the “Company”), to John J. Legere (the “Participant”), pursuant
to the 2003 Global Crossing Limited Stock Incentive Plan, as amended from time
to time (the “Plan”).

 

1. Incorporation of the Plan by Reference. The terms of the Plan are hereby
incorporated by reference. Capitalized terms that are not defined herein shall
have the same meanings assigned in the Plan. In the event of any conflict
between this Agreement and the Plan (as either may be interpreted by the
Committee), the Plan shall control.

 

2. Definitions

 

(a) “Award” shall mean the Restricted Stock Units granted to the Participant
under this Agreement.

 

(b) “Grant Date” shall mean the date on which the Restricted Stock Units
provided for in this Agreement were granted, [grant date].

 

(c) “Restricted Stock Units” shall mean the right to receive a specified number
of Shares, which right is subject to forfeiture as set forth in this Agreement.

 

3. Grant of Restricted Stock Units. The Company grants to the Participant
[            ] Restricted Stock Units representing the right to receive shares
of common stock.

 

4. Vesting and Rights as a Shareholder. It is understood and agreed that the
grant of the Award evidenced hereby is subject to the following conditions:

 

(a) Vesting of Restricted Stock Units. The Restricted Stock Units shall, subject
to the Participant’s continued employment from the Grant Date, vest and become
eligible for settlement pursuant to Section 6 as follows:

 

  (i) 10% of the Award shall vest on the first anniversary of the Grant Date;

 

  (ii) an additional 15% of the Award shall vest on the second anniversary of
the Grant Date;

 

  (iii) an additional 20% of the Award shall vest on the third anniversary of
the Grant Date;



--------------------------------------------------------------------------------

  (iv) an additional 25% of the Award shall vest on the fourth anniversary of
the Grant Date;

 

  (v) the remaining 30% of the Award shall vest on the fifth anniversary of the
Grant Date;

 

  (vi) upon the occurrence of a Change in Control, any portion of the Award
still subject to restrictions shall vest;

 

  (vii) upon the occurrence of the termination of the Participant’s employment
due to “death,” “Disability,” “Termination other than for Cause” or “Resignation
for Good Reason” (with such quoted terms being defined in and determined in
accordance with the Employment Agreement made as of December 9, 2003 between the
Company and the Participant) (collectively, “Full Vesting Events”), any portion
of the Award still subject to restrictions shall vest.

 

(b) Restrictions on Transfer. The Restricted Stock Units may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except (i) by will or the laws of descent and distribution, or (ii)
otherwise as specifically permitted herein, and remain subject to forfeiture as
described in this Agreement.

 

(c) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion and in accordance with
the terms of the Plan, may accelerate the vesting with respect to all or any
portion of the Restricted Stock Units covered by the Award, at such times
(including, without limitation, upon or in connection with the Participant’s
termination of employment and upon such terms and conditions as the Committee
shall determine.

 

(d) No Rights as a Shareholder. The Participant shall have no rights as a
shareholder (including rights in respect of dividends declared or paid on the
Shares), if at all, until Shares in respect of the Restricted Stock Units have
been issued by the Company to the Participant.

 

5. Termination of Employment. If the Participant’s employment terminates for any
reason other than a Full Vesting Event, all unvested Restricted Stock Units
shall be forfeited and canceled without further action by the Company or the
Participant as of the date of such termination of employment.

 

6. Settlement of Restricted Stock Units. Subject to the provisions of Section
9(b) of the Plan, the Company shall deliver to the Participant (or, if
applicable, the

 

2



--------------------------------------------------------------------------------

Participant’s designated beneficiary or legal representative) that number of
Shares equal to the number of Restricted Stock Units covered by the Award that
have become vested and nonforfeitable as soon as practicable after the vesting
date; provided, however, that if the Participant is (or is reasonably expected
to be) a “covered employee” within the meaning of Section 162(m) of the Code for
the calendar year in which delivery of such Shares would ordinarily be made, the
Company may delay delivery of all or a portion of such Shares to such
Participant until such Shares may be delivered to the Participant without the
loss of the corresponding tax deduction for the Company (but in no event may
such delivery occur later than as soon as administratively practicable after the
date of the Participant’s termination of employment due to a Full Vesting
Event).

 

7. Adjustment in Capitalization. Subject to Section 4(a)(vii), in the event of
the occurrence of one of the events specified in Section 9(a) of the Plan, the
Restricted Stock Units shall be subject to adjustment as determined by the
Committee pursuant to such Section 9(a).

 

8. Notice. Any notice given hereunder to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice given
hereunder to the Participant shall be addressed to the participant at the
Participant’s address as shown on the records of the Company.

 

9. Withholding. Upon settlement, at the Committee’s discretion, the Participant
shall be required to either pay to the Company the amount of any taxes required
by law to be withheld as may be necessary in the opinion of the Company to
satisfy tax withholding required under the laws of any country, state, province,
city or other jurisdiction required to be withheld with respect to such Shares
or, in lieu thereof, the Company shall have the right to retain (or the
Participant may be offered the opportunity to elect to tender) the number of
Shares whose Fair Market Value equals such amount required to be withheld.

 

10. No Right to Continued Employment. Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of the Participant for any
period.

 

11. Governing Law. The Award and the legal relations between the parties shall
be governed by and construed in accordance with the laws of the State of New
York (without reference to the principles of conflicts of law).

 

12. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the Company or the
Participant or their respective

 

3



--------------------------------------------------------------------------------

successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.

 

13. Amendment. This Agreement may not be altered, modified, or amended except by
a written instrument signed by the Company and the Participant.

 

14. Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Company on the date hereof.

 

GLOBAL CROSSING LIMITED

 

By:

 

 

--------------------------------------------------------------------------------

 

4